ORDER

PER CURIAM.
AND NOW, this 20th day of October 2004, the Petition for Allowance of Appeal is GRANTED, limited to the following issue: whether 53 P.S. § 10508(2) can be satisfied where the Board denies an application as filed and cites to a prior stipulation as the reason. The order of the Commonwealth Court is REVERSED. See Coretsky v. Board of Commissioners of Butler Township, 520 Pa. 513, 555 A.2d 72, 74 (1989) (when Board fails to cite to statute or ordinance to explain why application was denied, the application is deemed approved as filed), and 53 P.S. § 10508(3) (same). Petitioner’s remaining issue is DENIED.
Justice SAYLOR files a Concurring Statement.